Goldsboeougii, J.,
delivered, the opinion of this Court:
The only question for our consideration, in this case, is, did the Circuit Court err in finally ratifying and confirm*490ing the auditor’s report, by the order of the 'itlr day of February 1860?
(Decided March 26th, 1863.)
After a careful review of the bill, answer and depositions, we see no just reason to disturb’the above order; and for the reasons assigned by tire learned Judge wlro passed that order, the same will be affirmed.
Order affirmed, with costs to appellee in this Court.